          Case 3:20-cv-02450-VC Document 46 Filed 12/29/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  CHRISTINA ROSE,                                    Case No. 20-cv-02450-VC
                 Plaintiff,
                                                     ORDER GRANTING IN PART AND
          v.                                         DENYING IN PART MOTION TO
                                                     DISMISS
  HP INC.,
                                                     Re: Dkt. No. 40
                 Defendant.



       HP’s motion to dismiss the fraud claims is denied because Rose has adequately alleged a

duty to disclose, concealment of a material fact, and intent to defraud. The motion to dismiss the

implied warranty claims is granted because Rose has not plausibly alleged that the printer is unfit

for ordinary use. HP’s motion to dismiss Rose’s claim for injunctive relief is denied because she

has adequately alleged standing to seek it at this stage.

       Fraud Claims: A defendant has exclusive knowledge giving rise to a duty to disclose
when, according to the complaint, the defendant “knew of th[e] defect while plaintiffs did not,

and, given the nature of the defect, it was difficult to discover.” Collins v. eMachines, Inc., 202

Cal. App. 4th 249, 256 (2011), as modified (Dec. 28, 2011). That is exactly what the complaint

alleges. HP clearly knew about “underprinting” and the printer’s inability to print when color ink

is depleted, while Rose did not. And, according to Rose, it was hard to discover these design

limitations, given the inconspicuous placement of relevant information on HP’s website and

online user manual.

       HP’s principal argument is that Rose cannot plead exclusive knowledge because
information regarding these design limitations was publicly available. The complaint does
          Case 3:20-cv-02450-VC Document 46 Filed 12/29/20 Page 2 of 4




suggest “that prospective purchasers, with access to the Internet, could have read the

[information] about” the design defects. Falk v. Gen. Motors Corp., 496 F. Supp. 2d 1088, 1097

(N.D. Cal. 2007). But HP’s argument belies Collins’s text, which only requires that a defect is

“difficult”—not impossible— to discover. Collins, 202 Cal. App. 4th at 256. Further, “[m]any

customers would not have performed an Internet search before beginning a [printer] search. Nor

were they required to do so.” Falk, 496 F. Supp. 2d at 1097. Customers also cannot “be expected

to seek facts which they h[ave] no way of knowing exist[ ].” In re Toyota Motor Corp.

Unintended Acceleration Marketing, Sales Practices & Products Liability Litigation, 754 F.

Supp. 2d 1208, 1227-28 (C.D. Cal. 2010); Elias v. Hewlett-Packard Co., 2014 WL 493034, at *9

(N.D. Cal. Feb. 5, 2014).1

       Viewed together, Rose’s allegations are also sufficient to raise a plausible inference that

HP concealed a material fact and intended to defraud consumers. Rose claims that HP was aware

of “similar allegations regarding underprinting” as early as 2006, when consumers brought a

class action suit against HP, alleging deceptive marketing and sales practices. That lawsuit

resulted in a settlement, in which HP agreed to disclose information on underprinting on its

website or in its user manuals. Nevertheless, to the extent that HP made these disclosures, the

complaint suggests that HP essentially hid the information in places that reasonable consumers

would be hard-pressed to find when purchasing a printer, and that it did so to avoid losing
profits. Mui Ho v. Toyota Motor Corp., 931 F. Supp. 2d 987, 999 (N.D. Cal. 2013); Elias v.

Hewlett-Packard Co., 2014 WL 493034, at *11 (N.D. Cal. Feb. 5, 2014). These allegations are

sufficient for inferring concealment and intent.

       Nor is HP correct that Rose failed to plead materiality. A non-disclosed fact is material

“if the omitted information would cause a reasonable consumer to behave differently if he or she

1
  Some district court rulings could be interpreted as suggesting that whenever material
information could be found in some corner of the vast public domain, there can be no exclusive
knowledge. See, e.g., Herron v. Best Buy Co. Inc., 924 F. Supp. 2d 1161, 1175 (E.D. Cal. 2013);
Wolph v. Acer America Corp., 2009 WL 2969467, at *4 (N.D. Cal. Sept. 14, 2009); Stickrath v.
Globalstar, Inc., 2008 WL 344209, at *4 (N.D. Cal. Feb. 6, 2008). As discussed above, however,
California law—as interpreted by California’s own courts—does not appear to go this far.


                                                   2
           Case 3:20-cv-02450-VC Document 46 Filed 12/29/20 Page 3 of 4




were aware of it.” See, e.g., Mirkin v. Wasserman, 5 Cal. 4th 1082, 1093 (1993). Rose does not

merely claim that she herself would have acted differently by not purchasing or paying less for

the printer had she known about underprinting and the printer’s inability to print in black and

white without a colored ink cartridge. She also alleges that HP’s omissions were “the type of

misrepresentations to which a reasonable person would attach importance and would be induced

to act thereon in making purchase decisions.”

       Implied Warranty Claims: In contrast, Rose has failed to state an implied warranty claim.

A product’s implied warranty merely guarantees “a minimum level of quality.” Birdsong v.

Apple, Inc., 590 F.3d 955, 958 (9th Cir. 2009) (quoting American Suzuki Motor Corp. v.

Superior Court, 37 Cal. App. 4th 1291, 1296 (1995)). Accordingly, the warranty “does not

impose a general requirement that goods precisely fulfill the expectation of the buyer.” American

Suzuki , 37 Cal. App. 4th at 1296. A breach occurs “if the product lacks ‘even the most basic

degree of fitness for ordinary use.’” Birdsong, 590 F.3d at 958. (quoting Mocek v. Alfa Leisure,

Inc., 114 Cal. App. 4th 402, 406 (2003)). This standard generally requires more than a defect

causing inconvenience. Rather, the defect must be fundamental. Tomek v. Apple, Inc., 2012 WL

2857035, at *7 (E.D. Cal. July 11, 2012); Kent v. Hewlett–Packard Co., 2010 WL 2681767, at

*4 (N.D. Cal. July 6, 2010); In re Carrier, 78 F. Supp. 3d 1051, 1108 (N.D. Cal. 2015). Rose has

failed to allege that the design limitations rise to this level. Indeed, she admits that the product
prints in black and white, does not dispute that it can print in color as well, and makes no

allegations regarding the quality of printouts. What she must deal with is better understood as an

inconvenience from her printer’s design—albeit a potentially expensive one. See In re Google

Phone Litigation, 2012 WL 3155571, at *5 (N.D. Cal. Aug. 2, 2012).2


2
  Rose’s attempts to recast the ordinary purpose of her printer are unconvincing. The complaint
alleges that HP provided an implied warranty that “the Printers would continue to print black and
white images and text as long as the printer contains black ink” and that “the Printers will use
only black ink when printing black and white text and images.” But these expectations are too
precise. See Rossi v. Whirlpool Corp., 2013 WL 5781673, at *7 (E.D. Cal. Oct. 25, 2013).
Indeed, in Rose’s opposition brief, she seems to acknowledge that the printers’ ordinary purpose
requires that they “perform the most basic functions they are designed for (printing) . . . .”


                                                  3
             Case 3:20-cv-02450-VC Document 46 Filed 12/29/20 Page 4 of 4




          Rose has not identified how she could bolster her implied warranty allegations, nor can

the Court conceive of a way she could state a claim. Thus, dismissal is without leave to amend. If

discovery on the claims that are moving forward reveals evidence in support of this claim, Rose

may seek leave to amend at that time.

          Standing for Injunctive Relief: Although it’s possible that the evidence will not support

injunctive relief, Rose has adequately alleged standing to seek it at this stage. Davidson v.

Kimberly-Clark Corporation, 889 F.3d 956, 969-70 (9th Cir.), cert. denied, 139 S. Ct. 640

(2018).

                                                * * *

          A case management conference is scheduled for January 12, 2021, with an updated case

management statement due no less than 7 days prior.



          IT IS SO ORDERED.

Dated: December 29, 2020
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge




                                                   4
